Citation Nr: 0606421	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-02 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for loss of tooth #2, 
claimed as secondary to service-connected loss of tooth #3.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).

Procedural history

The veteran served on active duty from February 1970 to 
October 1971.  In February 1972, the RO granted service 
connection for missing tooth #3, and assigned a 
noncompensable (zero percent) rating therefor.

In a letter dated in July 2002, the veteran contacted the RO, 
alleging that dental treatment for tooth #3 had resulted in 
the removal of tooth #2 and tooth #4.  In a November 2002 
rating decision, the RO determined that there was "no . . . 
evidence of relationship between the extraction of tooth #3 
in 1971 and [the veteran's] subsequent dental conditions."  
The veteran indicated disagreement with that decision, 
alleging that treatment accorded him subsequent to service 
for the service-connected missing tooth #3 caused both teeth 
that were anchoring tooth #3 "to fall out and be 
extracted."  After being issued a statement of the case, the 
veteran perfected his appeal by submitting a substantive 
appeal (VA Form 9) in February 2003.

A personal hearing was held before the undersigned Veterans 
Law Judge, by means of video teleconferencing, in April 2004.  
A transcript of that hearing is associated with the veteran's 
claims file.  At that time, the issue before the Board was 
identified as entitlement to service connection for missing 
teeth #2 and #4, secondary to the service-connected missing 
tooth #3.  

In a February 2005 decision, the Board denied entitlement to 
service connection for missing tooth #4, claimed as secondary 
to the service-connected missing tooth #3, and remanded the 
claim of entitlement to service connection for loss of tooth 
#2 secondary to the service-connected loss of tooth #3.  The 
case is again before the Board for appellate consideration.

Issue not on appeal

As was noted by the Board in February 2005, there appeared to 
have been some confusion on the part of the RO as to whether 
the veteran was also seeking an increased disability rating 
for service-connected tooth #3.  The February 2003 statement 
of the case included diagnostic criteria pertaining to 
compensable ratings for service-connected loss of teeth.  
However, the veteran's subsequent substantive appeal (VA Form 
9) did not reference a claim for an increased evaluation for 
service-connected missing tooth #3.  There is of record no 
other communication which indicates that the veteran has been 
seeking entitlement to an increased rating for tooth #3.  

The Board, in February 2005, therefore found that a claim of 
entitlement to an increased (compensable) evaluation for 
service-connected loss of tooth #3 had not been perfected for 
appeal, and was not before the Board at that time, inasmuch 
as the veteran had not submitted a substantive appeal that 
would have elevated that claim to appellate status.  The 
issues of entitlement to service connection for missing teeth 
#2 and #4, secondary to missing tooth #3, were, in contrast, 
referenced by the RO in its November 2002 rating decision and 
the statement of the case issued thereafter, and by the 
veteran in his notice of disagreement and substantive appeal.  
Those issues were on appeal, and were discussed by the Board 
in its February 2005 decision.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2005).  

As previously noted, the Board has previously denied the 
veteran's claim of entitlement to service connection for 
tooth #4 as secondary to service-connected loss of tooth #3.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2005).

FINDING OF FACT

The loss of tooth #2 is not shown to be etiologically due to 
or otherwise related to the loss of tooth #3.


CONCLUSION OF LAW

Loss of tooth #2 is not proximately due to or the result of 
the service-connected loss of tooth #3.  38 C.F.R. § 3.310(a) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for loss of tooth 
#2, secondary to service-connected missing tooth #3.  He 
alleges that the in-service loss of tooth #3 aggravated other 
conditions in his mouth, resulting in the loss of tooth #2.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for certain provisions pertaining to claims to reopen 
based on the submission of new and material evidence, which 
are not relevant here the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In this case, VCAA letters were sent to the veteran, with a 
copy of each to his accredited representative, in October 
2002 and February 2005.  The RO informed the veteran of the 
evidence needed to substantiate his claim by informing him of 
VA's obligation to assist him in obtaining the evidence 
needed to substantiate his claim and to assist him in 
developing the relevant evidence.  Specifically, the RO 
instructed him to submit medical evidence showing that he 
currently had the claimed disorder, that he incurred a 
related disease or injury during service, and medical 
evidence showing that the disorder was related to the injury 
or disease that occurred during service.  The RO also 
instructed him to submit medical records of treatment 
received for the claimed disorder since his separation from 
service.  In February 2005, he was specifically advised that 
VA was responsible for obtaining relevant records from any 
federal agency, to include records from the military, VA 
medical centers including private facilities where VA 
authorized treatment, or the Social Security Administration.  
He was also advised that VA would make a reasonable effort to 
obtain relevant records not held by any federal agency, to 
include records from state or local governments, private 
doctors or hospitals, or current or former employers.  He was 
further advised that, if the evidence was not in his 
possession, he was to provide VA with enough information 
about the evidence so that it could be requested from the 
person or agency that has them.  In addition, he was notified 
that, "[if] there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence that pertains to your claim, please 
send it to us.  Please provide us with any evidence or 
information you may have pertaining to your claim."  
(Emphasis added.)

The Board finds that these letters properly notified the 
veteran as to which portion of required information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran, 
satisfying the statute and the Court's concerns in 
Quartuccio.  It particularly satisfied the requirement that 
he be advised that he was to "give us all you have" as to 
any evidence in his possession.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
November 2002, following issuance of the October 2002 VCAA 
letter.   

The October 2002 VCAA letter expressly notified the veteran 
that he was to submit any additional evidence within 30 days.  
However, it also advised him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  See the October 4, 2002 letter, page 
2.  While the claim was thereafter readjudicated within that 
one-year period, the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.  In any event the one year period has now 
passed.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran's service 
medical records have been obtained, as well as post-service 
outpatient treatment records.  There are also of record the 
reports of VA dental examinations conducted in October 2002 
and February 2005, the latter expressly pursuant to the 
Board's February 2005 remand.  There is no indication that 
any relevant evidence exists which has not been obtained as 
to this issue, and the veteran and his accredited 
representative have pointed to no such evidence.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  In April 2004, he was accorded a personal 
hearing before a Veterans Law Judge by means of video 
teleconferencing, per his request.

In short, the Board has considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has 
been consistent with the provisions of the law.  Accordingly, 
the Board will proceed to a decision on the merits.   



Pertinent Law and Regulations

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2005).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Preliminary matter

The veteran, in seeking service connection for loss of tooth 
#2, has specifically limited his claim to that of secondary 
service connection, to the effect that the loss of tooth #2 
is etiologically or causally related to his loss of tooth #3, 
for which service connection has been established.  38 C.F.R. 
§ 3.310(a).  He has not alleged that loss of tooth #2 was 
incurred in or aggravated by active service, such that 
service connection on a direct  basis could be granted under 
38 U.S.C.A. § 1110.  The Board's discussion will therefore be 
limited to the matter of secondary service connection.  

The Board further notes that there are certain statutory and 
regulatory provisions that pertain specifically to the award 
of benefits and compensation for dental disabilities. See 38 
U.S.C.A. § 1712 and 38 C.F.R. § 17.161 (2005).  The veteran 
in this case, however, is not seeking service connection by 
relying on these provisions; rather, he is seeking to 
establish service connection on a secondary basis so as to be 
entitled to the benefits enumerated under these provisions 
for a dental disability that is service connected.  The 
Board's inquiry in this case, accordingly, will be limited to 
whether secondary service connection can be granted under 
38 C.F.R. § 3.310.

Discussion

As previously noted, there must first be a current disability 
(Wallin element (1)).  The report of the October 2002 VA 
dental examination shows that tooth #3 was missing.  Wallin 
element (1) is therefore satisfied.

Wallin element (2) is also satisfied.  Review of the claims 
file shows that service connection has been established for 
loss of tooth #3.

The evidence, however, does not demonstrate that Wallin 
element (3), a medical nexus between the current disability 
and the service-connected disorder, is met.  The medical 
evidence, in fact, indicates that there is no such 
relationship.  The report of the February 2005 VA dental 
examination, conducted at the Board's request in order to 
address that question, shows findings by the examiner that 
tooth #2 was not lost as a result of the extraction of tooth 
#3.  Records of VA dental treatment dated between 2001 and 
2004 likewise fail to show that the loss of tooth #2 was 
attributed to the service-connected loss of tooth #3.

The Board does not doubt the sincerity of the veteran's 
belief that the loss of tooth #2 is in some manner related to 
the service-connected loss of tooth #3.  However, it is now 
well-settled that as a lay person without medical training he 
is not competent to comment on medical matters such as 
etiological relationship.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2005) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  See also Voerth v. West, 13 Vet. App. 117, 119 
(1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].  The veteran has been accorded the 
opportunity to present competent evidence in support of his 
claim, but he has not done so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is a claimant's responsibility to support a 
claim for VA benefits].
 
In sum, all three elements of Wallin must be satisfied before 
service connection on a secondary basis can be granted.  In 
this case, while elements (1) and (2) have been met, element 
(3) has not, and the veteran's claim fails on that basis.


ORDER

Service connection for loss of tooth #2, claimed as secondary 
to service-connected loss of tooth #3, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


